DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed 09/07/2021. Claims 1-15 are pending in the Application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Continuity/ Priority Information
The present Application 16655988, filed 10/17/2019 claims foreign priority to   EUROPEAN PATENT OFFICE (EPO) Application 18203819, filed 10/31/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Claim Objections
s 1-15 are objected to because of the following informalities:   Appropriate correction is required. 
The reference character (13) enclosed within parenthesis corresponding to elements recited in the detailed description of the drawings does not carry patentable weight and therefore is not necessary, since the elements are already described in the specification. Remove the reference character with the parentheses for clarity.
The Claims require line indentation to separate the elements. See MPEP 608.01(i). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claim 1, the preamble with “An anti-tearing protection system of a non-volatile memory unit, comprising:” 
Claims 1, 6, 8, and 11, amend “counter data” with --counter value— as to be consistent with the description in the specification.  

Response to Arguments
Applicant's arguments in the Amendment/ Remarks filed on 09/07/2021 with respect to the rejection of Claims 1-15  under 35 U.S.C. 103 as being unpatentable over PARK et al. (U.S. Pub. No. 20170287564) in view of D'ABREU et al. (U.S. Pub. No. 20140173180), have been fully considered but they are not persuasive, as set forth in the present office action.
The Claims as currently amended recite subject matter subject to Claim rejections under 35 USC 112(b), second paragraph as being indefinite, as described in the present office action below.

In response to Applicant arguments, in view of the 112(b), second paragraph as being indefinite, D'ABREU discloses Par. [0028] By tracking counts of read accesses to different regions of the non-volatile memory 104, and by initiating the remedial action 126 in response to a count of read accesses to a particular region 110-112 meeting or exceeding the threshold 170, cumulative effects of read disturbs occurring in the particular region 110-112 may be remedied, as described in further detail with respect to FIG. 2. 
PARK discloses Par.  [0059] The processing unit 1120 of the controller 1100 may select one of the plurality of initial setting read voltage indexes stored in the RAM 1110 according to the data about the option parameter provided from the semiconductor memory device 100, and output information about an initial setting read voltage to the semiconductor memory device 100. The initial setting read voltage may be set such that the number of error bits included in a read data during the first read operation according to the initial setting read voltage is be less than the maximum number of allowable error bits of the error correcting block 1150.
PARK discloses Par. [0063] A threshold voltage distribution of the memory cells included in the memory cell array 110 of the semiconductor memory device 100 may be increased or decreased according to retention characteristics. Therefore, as a specific 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by D'ABREU in the device of PARK to access a particular region of the non-volatile memory that is tracked by the particular counter as to take remedial action to the particular region of the non-volatile memory by updating a particular region.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111).
 In this case the  limitation “counter data indicating which of the first memory block and the second memory block was updated last”.....based on a charge of at least one of the first memory block and the second memory block”   is broadly recited and as such subject to the  broadest reasonable interpretation..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1, “wherein the data set further comprises counter data indicating which of the first memory block and the second memory block was updated last based on determining whether a charge of at least one of the first memory block and the second memory block is within a predetermined percentage range of a maximum charge value of the at least one of the first memory block and the second memory block” indefinite.  There is no functional correlation between the counter data indicating the latest update for a memory block and a percentage of maximum charge value of a memory block. According to the specification, as shown in Figure 2, “the normal read level 13 corresponds to (approximately) a half of the maximum possible charge level Cmax of a respective memory cell. Thus, the normal read level in this example equals substantially to Cmax/2. More broadly, the normal read level 13 may be between 40% to 60% of the maximum charge level”. Obviously this has no relation with the counter data indicating the latest update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over
PARK et al. (U.S. Pub. No. 20170287564) Pub. Date:  October 5, 2017 in view of D'ABREU et al. (U.S. Pub. No. 20140173180).
Regarding independent Claim 1, PARK discloses a memory system and an operating method, comprising: 
a first and a second memory blocks [0034] FIG. 2 is a block diagram illustrating a semiconductor memory device of FIG. 1. [0037] The memory cell array 110 may include a plurality of memory blocks BLK1 to BLKz. The memory blocks BLK1 to BLKz may be coupled to the address decoder 120 through word lines WL. The memory blocks BLK1 to BLKz may be coupled to the read and write circuit 130 through bit lines BL1 to BLm. Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells.
“the first and second memory blocks  are configured to read in a first read mode” [0060] At step S130, the control logic 140 may receive the command CMD for the first read operation and the information about the initial setting read voltage from the controller 1100, and control the address decoder 120, the read and write circuit 130, 
[0062] When it is determined that the ECC correction is possible at S140, the error correcting block 1150 may correct errors in the read data by using the ECC and output the error-corrected data to the host at step S170.
“the first and second memory blocks  are configured to read in a second  read mode” [0067] At step S160, the control logic 140 may control the address decoder 120, the read and write circuit 130, and the voltage generator 150 to perform the second read operation according to the read voltage Vread set at step S150. The control logic 140 may output read data read as a result of the second read operation to the controller 1100. 
[0068] At step S170, the error correcting block 1150 may correct errors in the read data by using an error correction code and output the error-corrected read data to the host. 
“memory blocks are updated” [0029] The error correcting block 1150 may detect and correct errors in data read from the semiconductor memory device 100 by using an error correction code (ECC). For example, the error correcting block 1150 may compare the number of detected error bits with a maximum number of allowable error bits, and correct the detected error bits when the number of the detected error bits is less than the maximum number of allowable error bits. 

“the data set further comprising counter data indicating which memory block was updated last”. However, PARK discloses Par. [0029] the error correcting block 1150 may detect and correct errors in data read from the semiconductor memory device 100 by using an error correction code (ECC). For example, the error correcting block 1150 may compare the number of detected error bits with a maximum number of allowable error bits, and correct the detected error bits when the number of the detected error bits is less than the maximum number of allowable error bits.
In analogous art, D'ABREU et al. (U.S. Pub. No. 20140173180) discloses [0017], the controller 120 includes a set of counters 122 that are configured to track read accesses performed to the regions 110-112 of the non-volatile memory 104. The set of counters 122 includes multiple counters, including a first counter (counter 1) 140 and an Nth counter (counter N) 142. The first counter 140 has a first counter value (value 1) 160 that is updatable by the controller 120 to track memory accesses to the first region 110. The Nth counter 142 has an Nth value 162 that is also updatable by the controller 120 to track memory accesses to the Nth region 112. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by D'ABREU in the device of PARK to access a particular region of the non-volatile memory that is tracked by the particular counter as to take remedial action to the particular region of the non-volatile memory by updating a particular region.
 
first and second read threshold” [0026] The processing unit 1120 may control general operations of the controller 1100. The processing unit 1120 may control the semiconductor memory device 100 to control a read voltage of a second read operation through repeated read operations with the read voltage gradually varying according to an error detection result of the error correcting block 1150 and a read retry table.

Regarding Claims 4, 5, 14, 15, PARK discloses the first and second memory blocks are configured to read in a third read mode [0023] According to an embodiment, when a read request is input from the host, the controller 1100 may select one of a plurality of initial setting read voltage indexes according to an option parameter stored in the semiconductor memory device 100 and may control the semiconductor memory device 100 to perform a first read operation. In addition, when the controller 1100 determines that a number of fail bits included in read data as a result of the first read operation is greater than a maximum ECC bit number, the controller 1100 may control the semiconductor memory device 100 to perform a second read operation according to a read retry scheme.

Regarding Claim 7, PARK discloses integrated circuit [0031] The controller 1100 and the semiconductor memory device 100 may be integrated in a single semiconductor device to form a solid state drive (SSD).
Regarding Claims 9.10, correct according to the first read mode and incorrect according to the second read mode; 


Regarding Claims 12, 13, PARK discloses the first memory block is determined to be incorrect;  [0063] A threshold voltage distribution of the memory cells included in the memory cell array 110 of the semiconductor memory device 100 may be increased or decreased according to retention characteristics. Therefore, as a specific cycling and storage time passes, error bits of the data read by the first read operation using the initial setting read voltage may be increased. Thus, the semiconductor memory device 100 may determine that the ECC correction is impossible as a result of the determination at S140. 
[0064] When it is determined that it is impossible to perform the ECC correction of the data read as the result of the first read operation at S140, the controller 1100 may control the semiconductor memory device 100 to set the read voltage according to the read retry table at step S150. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 9, 2021
Non-Final Rejection 20211109
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov